EXHIBIT32.2 CERTIFICATION Pursuant to 18 U.S.C. 1350 (Section 302 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report on Form 10-Q of Rodobo International, Inc. (the “Company”) for thequarterendedJune 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Xiuzhen Qiao, Chief Financial Officer of the Company, hereby certifies, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 16, 2010 By: /s/Xiuzhen Qiao Name: Xiuzhen Qiao Title: Chief Financial Officer
